Case: 1:21-cv-02238 Document #: 7 Filed: 05/03/21 Page 1 of 1 PageID #:49

IN THE DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

Shenzhen Haohuasuan Technology Co. Ltd.,
Plaintiff(s), Case No.: 1:21 CV 2238

vs.
AFFIDAVIT OF SERVICE
Legiral.com, an Internet domain name, = Se” Be

Defendant(s). =

iL JOHN J PENNELL , being first duly sworn on oath, deposes and states
the folowing:

lL am over the age of 18 and not a party to this action. I am an agent of ATG LegalServe, Inc.,
Iilinois Department of Financial and Professional Regulation number 117.001494. I attempted
service of the within Complaint; Exhibits 1-4; Trademark Report to USPTO; and Lanham
Mediation Program materials; Summons to Godaddy.com LLC c/o Ilinois Corporation
Service Co. , located at 801 Adlai Stevenson Drive, Springfield, 1L62703 resulting in the
following:

AUTHORIZED SERVICE: By leaving a copy of the Complaint; Exhibits 1-4;
Trademark Report to USPTO; and Lanham Mediation Program materials: Summons
with:

NAME MATT DIERKING
TITLE AUTHORIZED AGENT an individual of the

company willing and able to accept on behalf of the entity/respondent/witness on:

 

the 28THaay of _ APRIL 20214 2:50 Py

 

[-] | NON-SERVICE for the following reasons with the DATE and TIME of each attempt
listed along with a description of the attempt (attach a separate sheet if needed):

 

 

 

_f ft @

ft @

_/ if @

A description of person with whom the documents were left is as follows:

Sex:.M_ Race: WHITE Approx. Age: 238 Height: 61" Weight: 190% Hair: BRN
Noticeable

  

Features/Notes

The undersigned verifies that the statements set forth in this {\Y Se

Signed and sworn to before me on x \
this 28TH day of __ APRIL AK
2021. JOHN J PENNELL '

oe — wa

22790932

 

     

OFFICIAL SEAL
RACHEL PENNELL
NOTARY PUBLIC. STATE OF ILLINOIS

    
   
 

Law Firm Ref #:c221744139
